Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 01/24/2022 are acknowledged. Accordingly, claims 1-20 are remain pending and have been allowed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 01/24/2022, pages 6-7, the cited prior art fails to disclose or suggest at least, “……a millimeter-wave optical imaging system comprising: an imaging detector located at a focal plane of the optical imaging system, the imaging detector being responsive to electromagnetic radiation in wavelength range of approximately 5 - 50 millimeters; an immersion lens directly coupled to the imaging detector and configured to focus the electromagnetic radiation onto the imaging detector, wherein the focal plane is located on a planar surface of the immersion lens and the imaging detector is directly coupled to the planar surface; a positive power primary mirror configured to reflect the electromagnetic radiation towards the immersion lens; and a Fresnel lens configured to receive and direct the electromagnetic radiation towards the primary mirror, a system aperture stop being located on the Fresnel lens.…..” as recited in amended claim 1. Therefore claim 1 is allowed. 

As stated in the Applicant's Arguments dated 01/24/2022, pages 6-7, the cited prior art fails to disclose or suggest at least, “……a millimeter-wave optical imaging system comprising: an imaging detector located at a focal plane of the optical imaging system, the imaging detector being responsive to electromagnetic radiation in wavelength range of approximately 5 - 50 millimeters; an immersion lens directly coupled to the imaging detector and configured to focus the electromagnetic radiation onto the imaging detector, wherein the focal plane is located on a planar surface of the immersion lens and the imaging detector is directly coupled to the planar surface; a positive power primary mirror configured to reflect the electromagnetic radiation towards the immersion lens; andApplication No. 16/735,1054Docket No.: R2057-716819(19-12522)Amendment dated January 24, 2022Reply to Office Action of November 17, 2021 a diffraction grating configured to receive and direct the electromagnetic radiation towards the primary mirror, a system aperture stop being located on the diffraction grating.…..” as recited in amended claim 11. Therefore claim 11 is allowed. 

The dependent claims 2-10 and 12-20 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698